Case 2:20-cv-00390-WS-B Document 13 Filed 12/16/20 Page 1 of 2                 PageID #: 77




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           NORTHERN DIVISION

RICHARD C. BYRD, et al.,                        )
                                                )
       Plaintiffs,                              )
                                                )
v.                                              ) CIVIL ACTION 20-0390-WS-B
                                                )
THE CITY OF SELMA,                              )
                                                )
       Defendant.                               )

                                           ORDER
       This FLSA action, recently transferred to the undersigned, is before the Court on
the plaintiffs’ motion for default judgment. (Doc. 11). Default was entered prior to
transfer. (Doc. 9).
       “The defendant, by his default, admits the plaintiff’s well-pleaded allegations of
fact .... A default judgment is unassailable on the merits but only so far as it is supported
by well-pleaded allegations, assumed to be true.” Nishimatsu Construction Co. v.
Houston National Bank, 515 F.2d 1200, 1206 (5th Cir. 1975). To be well pleaded, factual
allegations must satisfy the plausibility standard of Rule 8(b). Surtain v. Hamlin Terrace
Foundation, 789 F.3d 1239, 1245 (11th Cir. 2015). Moreover, “a defaulted defendant …
is not held to … admit conclusions of law.” Id. (internal quotes omitted). In short, “a
default judgment cannot stand on a complaint that fails to state a claim.” Chudasama v.
Mazda Motor Corp., 123 F.3d 1353, 1371 n.41 (11th Cir. 1997). The plaintiffs ignore this
standard, but a review of the complaint indicates it may rest on conclusions of law and on
factual allegations that do not satisfy Rule 8(b).
       “While well-pleaded facts in the complaint are deemed admitted, plaintiffs’
allegations relating to the amount of damages are not admitted by virtue of default;
rather, the court must determine both the amount and the character of damages.” Capitol
Records v. Carmichael, 508 F. Supp. 2d 1079, 1084 n.4 (S.D. Ala. 2007); see also

                                             [1]
Case 2:20-cv-00390-WS-B Document 13 Filed 12/16/20 Page 2 of 2                  PageID #: 78




Anheuser Busch, Inc. v. Philpot, 317 F.3d 1264, 1266 (11th Cir. 2003) (“A court [on
entering default judgment] has an obligation to assure that there is a legitimate basis for
any damage award it enters ....”); Adolph Coors Co. v. Movement Against Racism and the
Klan, 777 F.2d 1538, 1544 (11th Cir. 1985) (on default judgment, “[d]amages may be
awarded only if the record adequately reflects the basis for award ....”); 10A Charles Alan
Wright & Arthur R. Miller, Federal Practice and Procedure § 2688 at 58-59 (3rd ed. 1998)
(“If the court determines that [the] defendant is in default, the factual allegations of the
complaint, except those relating to the amount of damages, will be taken as true.”). Thus,
the mere granting of default judgment does not establish the plaintiff’s entitlement to any
quantum of damages.
       The plaintiffs offer no evidence to prove the amount of their damages. Instead,
they submit only a conclusory affidavit from counsel identifying “[t]he amount of money
claimed” by each plaintiff. (Doc. 11-1 at 3).1
       For the reasons set forth above, the plaintiffs’ motion for default judgment is
denied. Any subsequent motion for default judgment shall be accompanied by proof of
service of the motion on the chief executive officer of the defendant.


       DONE and ORDERED this 16th day of December, 2020.


                                                    s/ WILLIAM H. STEELE
                                                    UNITED STATES DISTRICT JUDGE




       1
        The numbers proposed are jaw-dropping: over $240,000 each for two plaintiffs, and
over $480,000 for the third.


                                              [2]
